Citation Nr: 0209318	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  99-17 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
April 1970 and February to September 1971.  The appellant is 
the surviving spouse of the veteran.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In March 2002, the Board remanded this matter to the RO for 
the purpose of scheduling a videoconference hearing.  In May 
2002, the appellant had a hearing videoconference hearing at 
the RO before the undersigned Board member.  A transcript of 
the hearing is of record.

In June 1999, the RO notified the appellant of the denial of 
her claim of entitlement to accrued benefits based on a claim 
of service connection for schizophrenia.  Her notice of 
disagreement with that denial was received in June 1999.  She 
has not yet been provided a statement of the case on that 
issue.  In a case in which a claimant has expressed timely 
disagreement in writing with a rating action of the RO, an 
appeal has been initiated, and the RO must issue a statement 
of the case, and the Board must remand that issue to the RO 
for that purpose.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  The issue of entitlement to service connection for 
schizophrenia for purposes of accrued benefits will be the 
subject of the remand herein.



FINDINGS OF FACT

1.  The veteran died in July 1998, at the age of 48, and the 
immediate cause of death was metastatic adenocarcinoma of the 
brain; other significant conditions contributing to death but 
not resulting in the underlying cause were seizure 
disorder/atrial fibrillation.  

2.  At the time of the veteran's death, service connection 
had not been established for any disability.

3.  Metastatic adenocarcinoma of the brain began many years 
after service and was not due to or the result of service.  

4.  The veteran did not die of a service-connected 
disability, nor was a permanent service-connected disability 
in existence at the time of his death.  


CONCLUSION OF LAW

A disability incurred in or aggravated by the veteran's 
military service did not cause or contribute substantially or 
materially cause his death.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310 (West 1991 & West Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.308, 3.309, 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. § 
3.150(a) (2001).  A claim for dependency and indemnity 
compensation, death pension and accrued benefits was received 
from the appellant in December 1998.  

VA must notify the appellant of evidence and information 
necessary to substantiate her claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)).  
The appellant was provided a copy of the April 1999 rating 
action which denied the claim of entitlement to cause of 
death and was provided the regulations upon which the denial 
was based.  In addition, this document summarized the 
evidence then of record, which inherently informed the 
appellant of the evidence to substantiate her claim.  The 
July 1999 Statement of the Case informed the appellant of the 
evidence of record and of the regulations and evidence 
necessary to substantiate her claim.  In May 2002, the 
appellant testified at the videoconference hearing.  VA has 
discharged its duty to notify the appellant of the evidence 
and information necessary to substantiate her claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(1-3)).  Sufficient medical 
evidence is of record to decide this appeal, and the 
appellant has not reported any pertinent source of medical 
evidence that has not been developed.  VA has discharged its 
duty to obtain evidence on the appellant's behalf.  The Board 
notes that VA treatment records dated in 1997 for the 
appellant's lung disease identified by the appellant are not 
of record.  However, there is no reasonable possibility that 
obtaining this evidence would substantiate the claim of 
entitlement to cause of the veteran's death since the 
appellant testified that there is no medical evidence that 
links or suggests that the cause of the veteran's death is 
related to service.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  In this matter, a VA medical opinion 
is not required.

There is no indication in the claims file that potentially 
relevant evidence exists that VA did not seek or that VA 
sought unsuccessfully.  Consequently, this case does not 
trigger VA's duty to notify the appellant of a failure to 
obtain evidence from any source.  38 U.S.C.A. § 5103A(b)(2) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,631-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(e)).

The Board sees no areas in which further development may be 
fruitful.  There would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA in the first instance.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.

II.  Cause of Death

In order to prevail on the issue of service connection for 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2001).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there is a causal connection.  38 C.F.R. 
§ 3.312(c).  

The veteran died in July 1998, at the age of 48.  The 
immediate cause of death reported on the certificate of death 
was metastatic adenocarcinoma of the brain.  The manner of 
death was described as natural, and it was indicated that an 
autopsy was not performed.  Other significant conditions 
contributing to death, but not resulting in the underlying 
cause were seizure disorder/atrial fibrillation.  

At the time of the veteran's death, service connection had 
not been established for any disability.  

In this matter, the appellant made a claim alleging that the 
veteran's death was due to service connected disability.  
However, she has specifically stated that no doctor has 
related the veteran's cancer to his service and has said that 
she does not see how it could be related.  She thus has both 
maintained that she is unaware of any medical evidence that 
might substantiate the claim and refuted any implication that 
might be drawn from her having filed a claim that she, 
herself, believes that the veteran's cancer was in any 
related to his service.  

She has, however, asserted that service connection should 
have been in effect for a psychiatric disorder 
(schizophrenia).  This is the basis of her accrued benefits 
claim that is the subject of the remand herein.  Without 
deciding that issue, but assuming that service connection 
could be granted for accrued benefits purposes, the appellant 
does not contend, nor does any medical evidence show, that he 
died from schizophrenia or that schizophrenia caused or 
contributed to the cancer that caused his death.

Metastatic adenocarcinoma of the brain was not manifested in 
service or until many years thereafter, and there is no 
medical evidence that the disorder was incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  The VA medical records 
dated from 1972 to 1987 do not reflect a diagnosis of or 
treatment for adenocarcinoma.  Private medical records show 
treatment for lung cancer with brain metastasis in May 1998.  
These records reflect that the veteran was incapacitated from 
cancer of the brain.  

At the May 2002 personal hearing, the appellant essentially 
testified that she had no reason to believe that the 
veteran's death was caused by or related to service.

There being no evidence to show that the veteran's death from 
adenocarcinoma of the brain was due to service, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of death.  
The claim must be denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  


REMAND

During the veteran's lifetime, he had asserted a claim of 
entitlement to service connection for a psychiatric disorder.  
This claim had been denied.  In January 1997, he sought to 
reopen his claim and accompanied his claim with a page copied 
from his service medical records.  In March 1997, the RO 
advised the veteran that his claim had been previously 
finally denied on numerous occasions. It advised him that he 
would have to submit new and material evidence to reopen his 
claim, and it advised him of his appellate rights.  In a 
statement received in April 1997, the veteran stated that he 
did not agree with the decision taken on his reopened claim 
for compensation.  He asked that a statement of the case be 
provided to him, and that he be permitted to appear before a 
hearing officer.  In May 1997, the RO wrote to the veteran 
and advised him that it could not accept his notice of 
disagreement with the February 1972 [sic] rating decision, 
because more than one year had passed since the rating 
decision.  The RO did not provide the veteran a statement of 
the case or accord him a hearing, as he had requested.

An appeal is initiated by filing of a notice of disagreement 
with a rating action.  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. §§ 20.200, 20.201 (2001).  A notice of disagreement 
must express dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction (here, the RO).  38 C.F.R. § 20.201.  In this 
case, the RO made an adjudicative determination that the 
veteran had not submitted new and material evidence to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.  It notified him of that determination, 
and of his appeal rights, by a letter dated March 24, 1997.  
The veteran promptly notified the RO, in writing, that he 
disagreed with the determination of which he was notified in 
the March 24, 1997, letter.  He expressed his wish to have a 
hearing and to be issued a statement of the case.  Clearly, 
the veteran wished to appeal the RO's determination that he 
had not submitted new and material evidence to reopen his 
claim of entitlement to service connection.

The RO, however, mistakenly notified the veteran that he was 
too late to appeal the 1972 denial of service connection, and 
it refused to accept his notice of disagreement.  The veteran 
had not stated disagreement with a 1972 denial.  He had 
stated disagreement with the March 1997 denial, and he had 
done so clearly.  He should have been provided a statement of 
the case so that he could perfect an appeal.

Unfortunately, he died the following year, and the RO did not 
provide a statement of the case on the claim that remained 
pending as of the veteran's death.  Unlike a claim for 
dependency and indemnity compensation (DIC), a claim for 
accrued benefits is derivative of a claim made by the veteran 
during his life.  Zevalkink v. Brown, 102 F.3d 1236, 1242 
(Fed. Cir. 1996) (noting that an accrued benefits claim is 
derivative of the veteran's claim).  Upon the death of a 
veteran, periodic monetary benefits to which he was entitled 
at death, based on existing ratings or decisions or based on 
evidence in the file at the date of death, that were due and 
unpaid for a period not to exceed two years prior to death 
may be paid to his spouse.  38 U.S.C.A. § 5121 (West 1991 & 
Supp. 2002).  Accrued benefits, in contrast to "death 
benefits" such as DIC, death compensation, and death 
pension, "are sums owing to the veteran for prior periods, 
but unpaid at the time of death."  Zevalkink, 102 F.3d at 
1242 (holding that accrued benefits are amounts "due and 
unpaid" prior to the veteran's death and are not in the 
nature of death benefits of the type referred to in 38 U.S.C. 
§ 5310).  See also, Jones v. West, 136 F.3d 1296, 1300 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 90 (1998) ("a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application.")  

The veteran in this case did have a pending claim to reopen 
for service connection for a psychiatric disorder at the time 
of his death in July 1998.  The appellant filed her claim for 
accrued benefits in December 1998.  She accompanied the 
formal claim with a statement in which she said she 
challenged the VA decision that ruled the veteran's service 
connected claim to be due to misconduct.  She referenced his 
treatment for schizophrenic reaction in service.

In June 1999, the RO notified the appellant that accrued 
benefits were denied.  Shortly thereafter, the appellant 
filed a statement saying she was in "total disagreement" 
with the decision.  Thus, she has filed a notice of 
disagreement with the denial of reopening the claim of 
entitlement to service connection for schizophrenia for 
purposes of accrued benefits.  An appeal has been initiated, 
and this matter must be remanded for the issuance of a 
statement of the case and to permit the appellant to perfect 
her appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

To ensure full compliance with due process requirements, this 
matter is remanded for the following action:

1.  The RO should issue a 
statement of the case to the 
appellant and her 
representative addressing the 
issue of whether new and 
material evidence had been 
submitted to reopen a claim of 
entitlement to service 
connection for schizophrenia, 
for purposes of accrued 
benefits.  The appellant should 
be advised of the time limit in 
which she must file a 
substantive appeal in order to 
secure appellate review of this 
case.  38 C.F.R. § 20.302(b) 
(2001).

2.  Then, only if an appeal is 
perfected as to the issue 
remaining, should the case be 
returned to the Board for 
further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


